Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Fallon on January 14, 2022.
The application has been amended as follows: 
	In claim 4, line 10, --of-- has been inserted after “surfaces”.
	In claim 6, line 10, --of-- has been inserted after “surfaces”. 
	In claim 9, line 1, --to-- has been inserted after “according”.
In claim 15, line 11, --of-- has been inserted after “surfaces”.
In claim 16, line 10, --of-- has been inserted after “surfaces”.
In claim 19, line 6, “the outlet temperature” has been changed to --an outlet temperature--.
In claim 21, line 10, --of-- has been inserted after “surfaces”; and line 16, “connect” has been changed to --connected--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:
the cooling nozzle, as recited by claim 4, particularly wherein the carrier is connected to the inner jacket tube by screws that engage in threaded bore holes arranged within the carrier and that abut 
the cooling nozzle, as recited by claims 2-3, 5-14, particularly wherein the carrier on its opposite ends has bore holes that form an inlet and an outlet for the inner coolant channel, wherein the bore holes are guided through the inner jacket tube and the inner tube and wherein connection lines that are sealingly guided through bore holes within the outer jacket tube are connected to the bore holes of the carrier;
the cooling nozzle, as recited by claim 15, particularly including another inner tube that is exchangeable for the one inner tube and has another inner volume and another carrier, wherein the another inner tube has a different outer diameter than the one inner tube;
the cooling nozzle, as recited by claim 16, particularly wherein the cooling nozzle is mounted to a connector plate, comprising a bearing plate connected to the connector plate by a holder and a spindle that is rotatably and stationarily supported in a spindle bearing, wherein a spindle nut engages the spindle and is connected to a pushing element that is slidable lengthwise along the spindle, wherein the pushing clement has a cross-section approximately equal to or smaller than the cross-section of the product channel and has a longitudinal recess having a cross-section approximately equal to or larger than a cross-section of the carrier; or 
the cooling nozzle as recited by claims 17 and 19-21, particularly including a pushing element connected to a spindle nut, extending into the product channel and engaging a spindle, the spindle being rotatably and stationarily supported in a spindle bearing that is attached to a bearing plate, the bearing plate being connected by a holder to a connector plate that is connected to the cooling nozzle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744